 1

 2   Suzanne C. Leidner
     LEIDNER & LEIDNER
 3
     4622 Hollywood Blvd.
 4   Los Angeles, CA 90027
 5
     Tel: (323) 664-5670
     Fax:(323)662-0840
 6   State Bar of California #090387
 7   Email: Scleidner@aol.com
 8
     Attorney for Plaintiff
 9   JACQUELINE CISNEROS
10
                      UNITED STATES DISTRICT COURT
11                   CENTRAL DISTRICT OF CALIFORNIA
12                          WESTERN DIVISION
13
     JACQUELINE CISNEROS                    )   No. 2-18-v-01133 SK
14                                          )
     Plaintiff                              )   ORDER AWARDING
15
                                            )   ATTORNEY FEES PURSUANT
16         vs.                              )   TO THE EQUAL ACCESS TO
17                                              JUSTICE ACT (EAJA}
                                            )
18
     ANDREW M. SAUL,                        )
19   Commissioner of Social Security,       )
                                            )
20
     Defendant.                             )
21

22
            IT IS ORDERED that based upon the parties’ Stipulation for the Award and

23   Payment of Equal Access to Justice (EAJA) Fees, Plaintiff shall be awarded
24   ///
25   ///
26   ///
27

28




                                         -1-
 1

 2

 3
     attorney fees under EAJA in the amount of FIVE THOUSAND EIGHT
 4
     HUNDRED FIFTY DOLLARS and 00/100 cent ($5,850.00) as authorized by 28
 5
     U.S.C. 2412(d), and subject to the terms of the above-referenced Stipulation
 6

 7

 8   DATED: January 7, 2020
                                           ___________________________
 9
                                           HON. STEVE KIM
10                                         U.S. MAGISTRATE JUDGE
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28




                                          -2-
